[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION (#107)
Defendant is unemployed and no longer receiving unemployment compensation. The alimony payments are suspended but the obligation shall remain. The monthly payments shall accrue and shall be paid when defendant is financially able to do so. Within thirty days of defendant's obtaining employment, he shall notify plaintiff of his employment. This order is effective as of december 23, 1993.
The order of May 20, 1993, relating to transportation costs for the children is not modified.
So long as alimony payments are suspended, defendant shall provide plaintiff with copies of his federal and state income tax returns.
THIM, JUDGE